VENTERS, J.,
Concurs in Result Only.
I concur in result only. The Miranda warnings informed Appellant only that she had the right to remain silent and the right to an attorney during the polygraph exam. They did not adequately apprise her of applicability of those rights during the subsequent police interrogation. Therefore, while Appellant’s confession to the polygraph examiner was properly admitted, her subsequent statements to police detectives should have been suppressed. Nevertheless, the error was harmless because the confession to the polygrapher was so damning that the improperly admitted statements could have had no prejudicial effect.
KELLER, J., joins.